REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a system for autonomously cleaning a floor comprising a two-way valve in fluid communication with the dirty water tank for receiving dirty water from a cleaning surface and inputting the dirty water to the dirty water tank during a cleaning operation; and a docking station having a platform for supporting the robot when the robot is in a docked position; the docking station having a drain communicating with the two-way valve for receiving contents of the dirty water tank, from the two way valve, when the robot is in the docked position; a water source communicating with the clean water tank to fill the clean water tank when the robot is in the docked position; and a charging structure to charge the robot when the robot is in the docked position; nor a robot for autonomously cleaning a floor comprising a dispenser for dispensing clean water onto the floor; and a two-way valve in fluid communication with the dirty water tank for receiving dirty water from a cleaning surface and inputting the dirty water to the dirty water tank during a cleaning operation; nor a docking station for a robot for autonomously cleaning a floor comprising; a platform for supporting a robot when the robot is in a docked position; a drain disposed on the platform for receiving contents of a dirty water tank when the robot is in the docked position; a water source communicating with the robot to fill the robot when the robot is in the docked position; and a charging structure to charge the robot when the robot is in the docked position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723